UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant|_| Filed by a Party other than the Registrant |X| Check the appropriate box: | _|Preliminary Proxy Statement |_|Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) | X|Definitive Proxy Statement |_|Definitive Additional Materials |_|Soliciting Material Pursuant to ss.240.14a-12 MYERS INDUSTRIES, INC. (Name of Registrant as Specified In Its Charter) GAMCO ASSET MANAGEMENT INC. MARIO J. GABELLI ROBERT S. PRATHER, JR. F. JACK LIEBAU, JR. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): |X|No fee required. |_|Fee computed on table below per Exchange Act Rules 14a-6(i)(1)and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: |_|Fee paid previously with preliminary materials. |_|Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 1 PROXY STATEMENT OF GAMCO ASSET MANAGEMENT INC. ANNUAL MEETING OF SHAREHOLDERS OF MYERS INDUSTRIES, INC. To Our Fellow Myers Industries, Inc. Shareholders: This proxy statement and the enclosed BLUE proxy card are being furnished to shareholders of Myers Industries, Inc. (“Myers” or the “Company”) in connection with the solicitation of proxies by GAMCO Asset Management Inc. (“GAMCO” or “we”) and the other participants identified below to be used at the 2011 annual meeting of shareholders of Myers, including any adjournments or postponements thereof and any meeting held in lieu thereof (the “2011 Annual Meeting”).The 2011 Annual Meeting is scheduled to be held at 9:00 A.M. Eastern time on Friday, April 29, 2011, at the Louis S. Myers Training Center, 1554 South Main Street, Akron, Ohio 44301. This proxy statement and the BLUE proxy card are first being furnished to shareholders on or aboutApril 11, 2011.The participants in this proxy solicitation are GAMCO, the Nominees (as defined below), and Mario J. Gabelli (the “Participants”). NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS:Our proxy materials are available on the following website: www.gproxyonline.com. THIS SOLICITATION IS BEING MADE BY THE PARTICIPANTS AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”). We are soliciting your proxy for the 2011 Annual Meeting in support of the following proposals: Proposal No. 1 - · To elect Robert S. Prather, Jr. and F. Jack Liebau, Jr. (each a “Nominee” and collectively, the “Nominees”) to serve as directors of the Company; and Proposal No. 2 - · To ratify the Board’s appointment of Ernst & Young LLP (the “Accountants”) as the independent registered public accounting firm for the Company for fiscal 2011. The Company’s proxy statement addresses the following two additional items to be voted on at the Annual Meeting. Proposal No. 3 – · A non-binding advisory vote on executive compensation (“say-on-pay”).This advisory vote on executive compensation is not binding on the Company’ Board of Directors, however, theBoard has stated that the Compensation Committee of the Board will take into account the outcome of the vote when considering future compensation arrangements for the named executive officers. We recommend a vote against the following resolution proposed by the Board: “RESOLVED, that the compensation paid to the Company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion & Analysis, compensation tables, and narrative discussion is hereby APPROVED.” We recommend that you vote against the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers. Proposal No. 4 - · A vote on the frequency for holding the non-binding advisory vote on say-on-pay (every one, two, or three years). We recommend that you vote for the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay. GAMCO intends to vote its common stock FOR the election of its Nominees. By voting on the BLUE proxy card, a shareholder will be voting for the two GAMCO Nominees only.The BLUE proxy card does not confer voting power with respect to any of the Company’s director nominees.There also is no assurance that the Myers’ nominees for election to the Board will serve if elected with any of GAMCO’s nominees. GAMCO recommends that you vote FOR the ratification of the Board’s appointment of the Accountants as the independent registered public accounting firm for the Company for fiscal 2011;AGAINST the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers; andFOR the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay. Myers has disclosed that the record date for determining shareholders entitled to notice of and to vote at the 2011 Annual Meeting is March 7, 2011 (the “Record Date”).Shareholders of record at the close of business on the Record Date will be entitled to vote at the 2011 Annual Meeting.The Company has disclosed that on March 7, 2011, there were 35,455,850shares of Common Stock outstanding, without par value (“Common Stock” or “Shares”).Each Share has one vote, and there is no cumulative voting. GAMCO beneficially owns, on behalf of its clients, 3,481,173 Shares, representing 9.82% of the Company’s outstanding Common Stock.Affiliates of GAMCO beneficially own on behalf of their investment advisory clients, an additional 1,874,777 Shares, representing 5.29% of the Company’s outstanding Common Stock. OUR NOMINEES ARE COMMITTED TO ACTING IN THE BEST INTERESTS OF ALL MYERS SHAREHOLDERS.WE BELIEVE THAT ELECTING THEM TO THE BOARD WILL HAVE A POSITIVE EFFECT ON THE FUTURE OF MYERS.ACCORDINGLY, WE URGE YOU TO VOTE YOUR BLUE PROXY CARD FOR OUR NOMINEES. 2 HOW TO VOTE YOUR SHARES As explained in the detailed instructions on your BLUE proxy card, there are two ways you may vote.You may: 1. SIGN, DATE AND RETURN THE ENCLOSED BLUE PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE.WE RECOMMEND THAT YOU VOTE ON THE BLUE PROXY CARD EVEN IF YOU PLAN TO ATTEND THE 2; 2. Vote in person by attending the 2011 Annual Meeting.Written ballots will be distributed to shareholders who wish to vote in person at the 2011 Annual Meeting. If you hold your shares through a bank, broker or other custodian, you must obtain a legal proxy from such custodian in order to vote in person at the meeting. WE URGE YOU NOT TO SIGN ANY WHITE PROXY CARD SENT TO YOU BY THE COMPANY.IF YOU DO SIGN A PROXY CARD SENT TO YOU BY THE COMPANY, YOU MAY REVOKE YOUR PREVIOUSLY SIGNED PROXY BY SIGNING AND RETURNING A LATER-DATED BLUE PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE, BY DELIVERING A WRITTEN NOTICE OF REVOCATION TO GAMCO OR TO THE SECRETARY OF THE COMPANY, OR BY INSTRUCTING US BY TELEPHONE AS TO HOW YOU WOULD LIKE YOUR SHARES VOTED (INSTRUCTIONS ARE ON YOUR BLUE PROXY CARD). HOLDERS OF SHARES AS OF THE RECORD DATE ARE URGED TO SUBMIT A BLUE PROXY CARD EVEN IF YOUR SHARES WERE SOLD AFTER THE RECORD DATE. IFYOUR SHARES ARE HELD IN THE NAME OF A BROKERAGE FIRM, BANK, BANK NOMINEE OR OTHER INSTITUTION ON THE RECORD DATE, ONLY THAT INSTITUTION CAN VOTE THOSE SHARES AND ONLY UPON RECEIPT OF YOUR SPECIFIC INSTRUCTIONS.ACCORDINGLY, PLEASE CONTACT THE PERSON RESPONSIBLE FOR YOUR ACCOUNT AND INSTRUCT THAT PERSON TO SIGN AND RETURN ON YOUR BEHALF THE BLUE PROXY CARD AS SOON AS POSSIBLE. All of the known proposals of the Company are included on the BLUE proxy card.A proxy card that is returned to GAMCO will be voted as you indicate on it.If a proxy card is returned without a vote indicated thereon, the Shares represented thereby will be voted FOR the election of each of the Nominees; FOR the ratification of the Board’s appointment of the Accountants as the independent registered public accounting firm of the Company for fiscal 2011;AGAINST the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers; and FOR the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay (every one, two, or three years). In addition, a BLUE proxy card will be voted in the proxy holder’s discretion with respect to such other matters as may properly come before the meeting. 3 BACKGROUND TO THE SOLICITATION GAMCO has been a major shareholder of the Common Stock of Myers on behalf of our clients for many years and is the beneficial owner on behalf of our clients of 3,481,173 Shares, or 9.82% of the outstanding Common Stock.GAMCO’s affiliates are the beneficial owners, on behalf of their clients, of an additional 1,874,777 Shares of the Company’s Common Stock, representing 5.29% of the outstanding Common Stock. We have proposed Robert S. Prather, Jr. and F. Jack Liebau, Jr. for election this year to the Company’s Board of Directors.GAMCO and its affiliates have followed Myers through our research for over three decades.We believe the Company would benefit from the fresh perspective that these Nominees would provide, and we ask you to vote with us. GAMCO believes that the existing board and management would be well served by the independent voices of our Nominees providing a clearer strategic vision for the Company so that the intrinsic value of the Company could better be reflected in the market price of the shares. In GAMCO’s opinion, shareholders have suffered due, at least in part, to a lack of corporate direction and, in our view, a misallocation of capital. The Nominees do not have specific plans for the Company.The Nominees may recommend to the full Board that management provide to the Board a strategic business plan and analysis regarding the allocation of capital.However, while our Nominees may make such a recommendation, there can be no assurance that the full Board will follow the recommendation of our Nominees. GAMCO advised the Company of its intention to nominate directors for the Company in a letter to the Company dated February 28, 2011.In that letter, which also was attached as an Exhibit to a Schedule 13D Amendment filed by GAMCO with the SEC on February 28, 2011, GAMCO advised the Company of its recommendation of Robert S. Prather, Jr. and F. Jack Liebau, Jr. as nominees for election as directors at the Company’s 2011 Annual Meeting. The Company stated that it would agree to name one of GAMCO’s nominees to its Board.GAMCO was prepared to accept this offer.However, the Company then sent an Agreement to GAMCO containing additional terms, including certain “standstill” provisions that were not acceptable to GAMCO.GAMCO advised the Company that it could not agree to these additional terms.Therefore, no agreement or understanding between GAMCO, or any of the Participants, and the Company was reached. Last year, GAMCO proposed Mr. Prather, along with two others, for election to the Board of Myers.Although Mr. Prather did not receive the number of votes required to be elected a Director of the Company, he did receive a total of 7,611,704 votes, representing more than 20% of the votes cast. 4 PROPOSAL 1: ELECTION OF DIRECTORS Nine directors are to be elected to the Board at the 2011 Annual Meeting.We recommend that the shareholders elect Robert S. Prather, Jr. and F. Jack Liebau, Jr. as directors of the Company at the 2011 Annual Meeting.By voting on the BLUE proxy card, a shareholder will be voting for the two GAMCO Nominees only. You can only vote for the Company’s director nominees by signing and returning a proxy card provided by the Company.There also is no assurance that the Myers’ nominees for election to the Board will serve if elected with any of GAMCO’s nominees.The Participants intend to vote all of their Shares in favor of their nominees, Mr. Prather and Mr. Liebau, and will not vote their Shares in favor of any of the Company’s nominees. Each of our Nominees has consented to being named as a Nominee and to serving as a director if elected.GAMCO believes that if elected, each of our Nominees will be considered an independent director. GAMCO believes good corporate governance requires that the Board be comprised of independent-minded directors, not tied to management, who bring a diverse set of relevant skills and experience to their board service.Accordingly, GAMCO proposes two Nominees who we believe have the independence from management, and the experience required to improve oversight in this Company.Each of the Nominees has an extensive, successful business background with significant leadership experience.Together, our Nominees have significant experience with both the financial and operational aspects of businesses, and we believe will be able to provide guidance and oversight to management to help the Company re-focus its efforts and increase shareholder value. Mr. Robert S. Prather, Jr. has been the President and Chief Operating Officer of Gray Television, Inc., a television broadcast company, since September 2002. He was an Executive Vice President of Gray Television from 1996 until September 2002.Mr.Prather is also a director of Gray Television, Inc.He has served as Chairman of the Board at Triple Crown Media, Inc., a publishing and communication company, since December 2005.He also served as Chief Executive Officer and director of Bull Run Corporation, a sports and affinity marketing and management company from 1992 until its merger into Triple Crown Media, Inc. in 2005.Mr.Prather is also on the Board of Directors of The Georgia World Congress Center (Chairman) from 1993 to present, Draper Holdings Business Trust from 2008 to present, Enterprise Bank from 2007 to present, and is on the Advisory Board of Swiss Army Brands, Inc. from 1995 to present.In 2009, GAMCO proposed Mr. Prather for nomination to the Board of Directors of Gaylord Entertainment Company.The Board of Gaylord nominated Mr. Prather, and he now serves on the Gaylord Board.Since 2004, Mr. Prather also has been a member of the Board of Directors of GAMCO Investors, Inc., the public company that is the parent of GAMCO.Mr. Prather received a Bachelor of Science in Industrial Management from Georgia Tech and a Master of Science in Industrial Management from Georgia Tech. He also attended graduate executive programs at Harvard University. GAMCO believes that Mr. Prather’s demonstrated managerial and leadership capabilities will be of great value to Myers. Mr. F. Jack Liebau, Jr. is the founder and President of Liebau Asset Management Company, an investment management firm in Pasadena, California.Before founding Liebau Asset in 2003, he was a partner and portfolio manager with PRIMECAP Management Company, where he worked beginning in 1986.Mr.Liebau’s prior work experiences were at the Capital Group, Los Angeles Times and The White House. He is a graduate of Phillips Academy, Andover and Stanford University. Mr.Liebau served as a corporate director of Media General, Inc. (a NYSE-listed media company) in 2008-09, and has been a director of several charitable organizations. In July 2010, GAMCO recommendedthat Herley Industries, Inc. (“Herley”) appoint Mr. Liebau as an independent director of Herley in accordance with the terms of the Stipulation and Agreement of Compromise, Settlement and Release entered into by Herley in connection with the litigation In Re Derivative Litigation, Herley Industries, Inc., No. 06-CFV-2964 (JRS), U.S. District Court, Eastern District of Pennsylvania.In December 2010 the Board of Directors of Herley appointed Mr. Liebau as an independent director.Mr. Liebau and other directors resigned from the board of Herley Industries on March 28, 2011 pursuant to the terms of a merger agreement between Herley and another company.Mr. Liebau has broad business and financial experience from his various roles working for investment management firms and serving on the Boards of Director of public companies.GAMCO believes that Mr.Liebau’s financial knowledge and investment experience is particularly relevant both in evaluating strategic opportunities and enhancing shareholder value. GAMCO believes that these two individuals possess a combination of leadership skills, proven experience in the stewardship of industrial and other public companies, and a focus on enhancing shareholder value. The Participants are unaware of any conflicts of interest that may arise from the Nominees’ service on the Boards of Director of any or all of these companies.Each of the Nominees similarly believes that he will have sufficient time and energy to devote to the Myers Board of Directors without impairment from conflicts of interest. Our Nominees are not receiving any compensation from GAMCO for their services with respect to the Company during the period from their agreeing to be Nominees until the 2011 Annual Meeting.If elected, our Nominees will receive no compensation from GAMCO, but will be entitled to such compensation from the Company as is consistent with the Company’s past practices for services of non-employee directors. THIS SOLICITATION IS BEING MADE BY THE PARTICIPANTS AND NOT ON BEHALF OF THE BOARD OR MANAGEMENT OF THE COMPANY. BIOGRAPHICAL INFORMATION Background information about our Nominees, including the present principal occupation or employment and material occupations, positions and offices or employment for the past five years of each Nominee, is set forth below. Name and Business Address Age Principal Occupation for Past Five Years and Directorships Robert S. Prather, Jr. 4370 Peachtree Road, NE Atlanta, GA 30319 66 Mr. Prather has served as President and Chief Operating Officer of Gray Television, Inc. since September 2002. He was Executive Vice President of Gray Television from 1996 until September 2002. Mr. Prather is Chairman of the Board at Triple Crown Media, Inc. He also served as Chief Executive Officer and director of Bull Run Corporation from 1992 until its merger into Triple Crown Media, Inc. in 2005. Mr. Prather serves as a director of Gray Television, Inc., George World Congress Center, Draper Holdings Business Trust, Enterprise Bank, Gaylord Entertainment Company, GAMCO Investors, Inc., and is on the Advisory Board of Swiss Army Brands, Inc. F. Jack Liebau, Jr. 301 E. Colorado Blvd. Suite 810 Pasadena, CA 91101 47 Mr. F. Jack Liebau, Jr. is the founder and since 2003 has been President of Liebau Asset Management Company, an investment management firm in Pasadena, California.Prior to that time, he was a partner and portfolio manager with PRIMECAP Management Company, where he worked beginning in 1986.Mr.Liebau’s prior work experiences were at the Capital Group, Los Angeles Times and The White House.Mr.Liebau was a director of Media General, Inc. in 2008-09, and was appointed as an independent director of Herley Industries, Inc. in December 2010 (until March 28, 2011).Mr. Liebau also has been a director of several charitable organizations. GAMCO and its affiliates are beneficial owners, on behalf of their investment advisory clients, of 5.85% of the common stock of Gray Television, Inc., 1.23% of the Class A common stock of Gray Television, Inc., and 11.11% of the common stock of Gaylord Entertainment Company, for which Mr. Prather serves as a director. Mr. Prather is a director of GAMCO Investors, Inc.Mr. Gabelli serves as the Chairman and Chief Executive Officer and is the controlling shareholder of GAMCO Investors, Inc. GAMCO’S RECOMMENDATIONS The Participants are soliciting proxies to vote TO ELECT Robert S. Prather, Jr. and F. Jack Liebau, Jr. to the Board of Directors of the Company.By voting on the BLUE proxy card, a shareholder will be voting for the two GAMCO Nominees only.The BLUE proxy card does not confer voting power with respect to any of the Company’s director nominees.There also is no assurance that the Myers’ nominees for election to the Board will serve if elected with any of GAMCO’s nominees. GAMCO recommends a vote FOR the ratification of the Board’s appointment of the Accountants as the Company’s independent registered public accounting firm. GAMCO recommends a vote AGAINST the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers. GAMCO recommends a vote FOR the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay. Other than these proposals in this proxy statement, GAMCO is not aware of any proposal to be brought before the 2011 Annual Meeting.However, should other proposals be brought before the 2011 Annual Meeting, the persons named as proxies in the enclosed proxy card will vote on such matters in their discretion. YOU ARE URGED TO VOTE TO ELECT EACH OF GAMCO’S NOMINEES ON THE ENCLOSED BLUE PROXY CARD. 5 INFORMATION ABOUT THE PARTICIPANTS This proxy solicitation is being conducted by GAMCO, which is an SEC-registered investment adviser to institutional and high net worth clients.GAMCO is the beneficial owner of approximately 9.82% of the outstanding Common Stock of Myers.Mr. Gabelli is the Chairman, Chief Executive Officer, and Chief Investment Officer – Value Portfolios, of GAMCO Investors, Inc., the parent company of GAMCO.Affiliates of GAMCO are the beneficial owners of an additional 5.29% of the Company’s outstanding Common Stock.The percentages used herein are based upon 35,455,850 Shares of Common Stock reported as outstanding as of the Record Date by the Company in its proxy statement.The relationships and ownership discussed below are only in respect to beneficial ownership of the Common Stock. The principal business address of GAMCO is One Corporate Center, Rye, NY 10580. NOMINEES Please see Biographical Information above for information about the Nominees. BENEFICIAL OWNERSHIP OF COMMON STOCK The following table shows the beneficial ownership of Myers Common Stock by the Participants.Except as described below, each of the parties in the table directly owns and has voting power and dispositive power with regard to the number of Shares of Common Stock beneficially owned.Please see Annex A for additional information about the Participants’ purchases and sales of Common Stock during the last two years. ENTITY NUMBER OF PERCENT OF SHARES OUTSTANDING BENEFICIALLY OWNEDCOMMON SHARES GAMCO3,481,173 * 9.82% Robert S. Prather, Jr.0 0% F. Jack Liebau, Jr.0 0% Mario J. Gabelli **5,355,950 15.11% *GAMCO has dispositive power with respect to all of these Shares, and voting power with respect to 3,295,173 Shares, representing approximately 9.29% of the Company’s outstanding Common Stock.GAMCO’s affiliates have dispositive and voting power over an additional 1,874,777 Shares, representing 5.29% of the Company’s outstanding Common Stock. **Mr. Gabelli may be deemed to be the beneficial owner of all of the Common Stock held by GAMCO and its affiliates. NOMINEE AGREEMENTS There are no arrangements or understandings between the Participants and any of the Nominees or other persons pursuant to which the Nominees are being recommended by GAMCO. INTERESTS OF THE PARTICIPANTS The Participants and the Nominees each has an interest in the election of directors at the 2011 Annual Meeting as applicable: (i) indirectly through the beneficial ownership (if any) of Common Stock and/or (ii) indirectly through his nomination as director. Other than as disclosed in this proxy statement, there are no other arrangements or understandings between the Participants and any Nominee or any other person or persons with respect to the nomination of the Nominees. Other than as disclosed in this proxy statement, to the best of their knowledge and belief, none of the Participants, nor any of their respective affiliates, associates or immediate family members, directly or indirectly: § Is, nor was within the past year, party to any contract, arrangement or understanding with any person with respect to any securities of the Company, including, but not limited to, joint ventures, loan or option arrangements, puts or calls, guarantees against loss or guarantees of profit, division of losses or profits, or the giving or withholding of proxies; § Has had any relationship with the Company in any capacity other than as a shareholder that would require disclosure herein; § Has an agreement, arrangement or understanding with respect to any future employment by the Company or its affiliates; § Has any agreement, arrangement or understanding with respect to future transactions to which the Company or any of its affiliates will or may be a party; or have any material interest, direct or indirect, in any transaction that has occurred since January 1, 2010 or any currently proposed transaction, or series of similar transactions, to which the Company or any of its affiliates was or is to be a party; or § Is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries in any material legal proceeding. GAMCO has filed with the SEC statements on Schedule 13D, which contain information in addition to that furnished herein.The Schedule 13D, including any amendments thereto, may be inspected at, and copies may be obtained from, the public reference facilities maintained at the SEC at treet, N.E., Washington, D.C. 20549.Copies of such material can also be obtained upon written request addressed to the SEC, Public Reference Section, treet, N.E., Washington, D.C. 20549, at prescribed rates.You may obtain information on the operation of the SEC’s Public Reference Room by calling the SEC at (800) SEC-0330.The SEC also maintains a website on the Internet (http://www.sec.gov) where reports, proxy and information statements and other information regarding issuers and others that file electronically with the SEC may be obtained free of charge. OTHER MATTERS In accordance with federal securities laws, GAMCO has omitted from this proxy statement certain disclosures that are included in the Company’s proxy statement. These disclosures include additional information regarding Proposals 2, 3 and 4, as well as, among other things, information regarding: (1) securities ownership of certain beneficial owners and management; (2) meetings and committees of the Board; (3) biographical and other information relating to the Company’s nominees for the Board; (4) the compensation and remuneration paid and payable to the Company’s directors and management; (5) voting procedures, including the share vote required for approval or election at the 2011 Annual Meeting; (6) the submission of shareholder proposals at the Company’s next annual meeting of shareholders; and (7) information regarding fees and services of the Company’s independent auditors. GAMCO has no knowledge of the accuracy or completeness of the Company’s disclosures in its proxy materials. VOTING AND PROXY PROCEDURES The enclosed BLUE proxy card may be executed only by holders of record of Shares on the record date.If you were a shareholder of record on the record date, you will retain your voting rights at the 2011 Annual Meeting even if you sell your Shares after the record date. Accordingly, it is important that you vote the Shares held by you on the record date, or grant a proxy to vote your Shares on the BLUE proxy card, even if you sell your Shares after the record date. The Shares represented by each BLUE proxy card that is properly executed and returned to GAMCO will be voted at the 2011 Annual Meeting in accordance with the instructions marked thereon. If you have signed the BLUE proxy card and no marking is made, you will be deemed to have given a direction to vote all of the Shares represented by the BLUE proxy card FOR the election of all of our Nominees; FOR the ratification of the Board’s appointment of the Accountants as the Company’s independent registered public accounting firm; AGAINST the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers; and FOR the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay.In addition, a proxy card will be voted in the proxy holders’ discretion with respect to such other matters as may properly come before the meeting. If you hold your Shares in the name of one or more brokerage firms, banks or nominees, only they can vote your Shares and only upon receipt of your specific instructions. Accordingly, you should contact the person responsible for your account and give instructions for a BLUE proxy card representing your Shares to be signed and returned. GAMCO urges you to confirm in writing your instructions to the person responsible for your account and to provide a copy of those instructions to GAMCO, One Corporate Center, Rye, NY 10580, so that we will be aware of all instructions given and can attempt to ensure that those instructions are followed. REVOCATION OF PROXIES Any shareholder of record may revoke or change his or her proxy instructions at any time prior to the vote at the 2011 Annual Meeting by: osubmitting a properly executed, subsequently dated BLUE proxy card (including atelephone vote) that will revoke all prior proxy cards, including any WHITE proxy cards which solicit a proxy in favor of all of the incumbent directors; oattending the 2011 Annual Meeting and withdrawing his or her proxy by voting in person (although attendance at the 2011 Annual Meeting will not in and of itself constitute revocation of a proxy); ofollowing the voting instructions on the BLUE proxy card or the voting instructions provided by your broker, bank or other holder of record to properly submit a vote bytelephone; which will revoke all prior proxy cards, including any WHITE proxy cards; or odelivering written notice of revocation either to GAMCO, One Corporate Center, Rye, NY 10580, or the Corporate Secretary of Myers at 1293 South Main Street, Akron, Ohio 44301, or any other address provided by the Company. Although a revocation is effective if delivered to the Company, GAMCO requests that either the original or a copy of any revocation be mailed to GAMCO, One Corporate Center, Rye, NY 10580, so that GAMCO will be aware of all revocations and can more accurately determine if and when the requisite proxies for the election of our Nominees as directors set forth herein have been received.GAMCO may contact shareholders who have revoked their proxies. IF YOU PREVIOUSLY SIGNED AND RETURNED A WHITE PROXY CARD TO THE COMPANY, GAMCO URGES YOU TO REVOKE IT BY (1) SIGNING, DATING AND RETURNING THE BLUE PROXY CARD IN THE ENCLOSED POSTAGE PAID ENVELOPE, (2) INSTRUCTING US BY TELEPHONE AS TO HOW YOU WOULD LIKE YOUR SHARES VOTED, (3) ATTENDING THE 2(4) DELIVERING A WRITTEN NOTICE OF REVOCATION TO GAMCO OR TO THE SECRETARY OF THE COMPANY. QUORUM AND VOTING Please refer to the Company’s proxy statement for the 2011 Annual Meeting for the number of Shares outstanding and entitled to vote at the 2011 Annual Meeting. Only shareholders of record at the close of business on the record date will be entitled to vote at the 2011 Annual Meeting.Each Common Share has one vote. The presence, in person or by proxy, of holders of Shares representing a majority of the outstanding Shares eligible to vote at the 2011 Annual Meeting will constitute a quorum.Abstentions and broker non-votes will be counted as present for purposes of determining whether a quorum is present at the 2011 Annual Meeting.Assuming a quorum is present or otherwise represented at the 2011 Annual Meeting, the nine nominees receiving the highest number of votes cast will be elected. Votes Required. ·With respect to Proposal No.1, to elect the two GAMCO Nominees.If a quorum is present at the Annual Meeting, the nine nominees for election as directors who receive the greatest number of votes cast will be elected as directors. Abstentions and broker non-votes will not affect the outcome of the election of directors.By voting on the BLUE proxy card, a shareholder will be voting FOR the two GAMCO Nominees only. The BLUE proxy card does not confer voting power with respect to any of the Company’s director nominees.There also is no assurance that the Myers’ nominees for election to the Board will serve if elected with any of GAMCO’s nominees. ·Proposal No.2, to ratify the appointment of the independent registered public accounting firm, is a non-binding proposal, but its approval requires the affirmative vote of the holders of a majority of the shares of Common Stock represented in person or by proxy at the Annual Meeting.Abstentions, broker non-votes, or a failure by those present in person or by proxy to vote will act as a vote AGAINST Proposal No.2.Even if the selection is ratified, the Audit Committee and the Board of the Company, in their discretion, may change the appointment at any time during the year if they determine that such a change would be in the best interests of the Company and its shareholders. ·Proposal No. 3 is a non-binding advisory vote to approve the Company’s executive compensation, andits approval requires the affirmative vote of the holders of a majority of the Common Stock represented in person or by proxy at the Annual Meeting.Abstentions, broker non-votes, or a failure by those present in person or by proxy to vote will act as a vote “AGAINST” Proposal No. 3. ·The outcome of Proposal No. 4, the non-binding advisory vote on the frequency for holding the say-on-pay vote (every one, two, or three years), will be determined by plurality vote, the frequency option receiving the greatest number of votes cast being the frequency option for holding the say-on-pay vote approved by the shareholders.Abstentions and broker non-votes will not affect the outcome of Proposal No. 4. YOUR VOTE IS EXTREMELY IMPORTANT. WE URGE YOU TO SIGN, DATE AND RETURN THE ENCLOSED BLUE PROXY CARD TODAY OR INSTRUCT US BY TELEPHONE TO VOTE FOR THE ELECTION OF GAMCO’s NOMINEES SET FORTH IN THIS PROXY STATEMENT. COST AND METHOD OF SOLICITATION It is anticipated that the Participants and certain staff members of GAMCO will participate in the solicitation of proxies in support of our Nominees set forth in this proxy statement. Such staff members will receive no additional consideration if they assist in the solicitation of proxies. Solicitations of proxies may be made in person, by telephone, by email, through the internet, by mail and by facsimile.Although no precise estimate can be made at the present time, it is estimated that the total expenditures in furtherance of, or in connection with, the solicitation of shareholders will not exceed $25,000. Costs related to this solicitation of proxies, including expenditures for attorneys, accountants, public relations and financial advisors, proxy solicitors, advertising, printing, transportation and related expenses will be borne by GAMCO.To the extent legally permissible, GAMCO will seek reimbursement from the Company for those expenses if any of our Nominees is elected.GAMCO does not currently intend to submit the question of such reimbursement to a vote of the shareholders. CERTAIN INFORMATION ABOUT THE COMPANY Myers is an Ohio Corporation with its registered office and principal executive office located at 1293South Main Street, Akron, Ohio 44301.The Company is subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith is required to file reports, proxy statements and other information with the SEC. Reports, registration statements, proxy statements and other information filed by the Company with the SEC can be inspected and copied at the public reference facilities maintained by the Commission at treet, N.E., Washington, DC 20549. Documents filed electronically by the Company are also available at the SEC’s website (http://www.sec.gov). Dated: April 11, 2011 6 ANNEX A TWO YEAR TRANSACTION HISTORY OF PARTICIPANTS The following table sets forth all transactions in securities of the Company effected during the past two years by the Participants.In the case of GAMCO, these transactions were made on behalf of GAMCO’s investment advisory clients, in the open market, with assets of clients for whom GAMCO provides investment advisory services. The Shares are held in cash accounts in the ordinary course of business, andno part of the purchase price or market value of such Shares is represented by funds borrowed or otherwise obtained for the purpose of acquiring or holding such securities. Trade Date Amount Purchased/SoldPrice per Share ($) GAMCO 3/2/2009 - 3/4/2009 3/6/2009 - 3/6/2009 - 3/12/2009 - 3/16/2009 3/20/2009 - 3/25/2009 3/26/2009 3/27/2009 3/30/2009 - 4/13/2009 4/13/2009 - 4/13/2009 - 4/13/2009 - 4/14/2009 - 4/17/2009 - 4/17/2009 - 4/20/2009 - 4/21/2009 - 4/22/2009 - 4/27/2009 - 4/29/2009 - 5/6/2009 - 5/12/2009 - 5/19/2009 - 5/20/2009 - 5/22/2009 5/29/2009 6/3/2009 6/4/2009 6/16/2009 - 6/18/2009 - 6/19/2009 6/22/2009 6/22/2009 - 6/24/2009 6/26/2009 - 6/29/2009 - 6/30/2009 6/30/2009 - 7/7/2009 - 7/9/2009 7/9/2009 7/15/2009 7/16/2009 7/16/2009 7/17/2009 7/17/2009 7/17/2009 7/17/2009 7/20/2009 7/21/2009 7/21/2009 7/21/2009 7/21/2009 - 7/22/2009 7/23/2009 7/23/2009 - 7/24/2009 7/24/2009 7/24/2009 - 7/28/2009 7/29/2009 7/31/2009 7/31/2009 7/31/2009 - 8/3/2009 8/6/2009 8/6/2009 - 8/7/2009 8/12/2009 8/12/2009 8/12/2009 - 8/13/2009 - 8/18/2009 8/20/2009 8/20/2009 8/24/2009 8/24/2009 8/24/2009 8/24/2009 - 8/25/2009 - 8/27/2009 - 8/27/2009 - 8/28/2009 8/28/2009 9/4/2009 9/4/2009 9/8/2009 9/8/2009 9/8/2009 9/8/2009 9/9/2009 - 9/14/2009 - 9/16/2009 9/16/2009 9/16/2009 9/17/2009 9/21/2009 9/29/2009 10/1/2009 10/2/2009 10/5/2009 10/9/2009 10/9/2009 10/13/2009 10/13/2009 10/15/2009 10/16/2009 - 10/19/2009 10/21/2009 10/21/2009 10/22/2009 10/28/2009 10/28/2009 - 10/29/2009 10/30/2009 11/6/2009 11/6/2009 - 11/11/2009 11/12/2009 - 11/13/2009 - 11/16/2009 - 11/17/2009 - 11/19/2009 11/20/2009 11/23/2009 - 11/24/2009 11/27/2009 12/3/2009 - 12/4/2009 12/4/2009 12/4/2009 - 12/7/2009 12/7/2009 12/8/2009 12/9/2009 12/10/2009 - 12/11/2009 - 12/14/2009 12/15/2009 12/15/2009 12/18/2009 12/21/2009 12/21/2009 - 12/21/2009 - 12/22/2009 - 12/23/2009 12/28/2009 12/28/2009 - 1/8/2010 1/11/2010 1/12/2010 1/13/2010 1/13/2010 - 1/14/2010 1/15/2010 1/26/2010 1/27/2010 2/1/2010 2/2/2010 2/10/2010 - 2/10/2010 - 2/16/2010 2/17/2010 2/17/2010 2/17/2010 2/18/2010 2/18/2010 2/18/2010 - 2/19/2010 2/19/2010 2/19/2010 - 2/22/2010 2/23/2010 2/24/2010 2/24/2010 2/24/2010 2/24/2010 2/25/2010 2/25/2010 2/26/2010 3/1/2010 3/1/2010 3/1/2010 3/1/2010 - 3/2/2010 3/2/2010 3/2/2010 3/2/2010 3/3/2010 3/4/2010 3/4/2010 3/5/2010 3/5/2010 3/5/2010 - 3/5/2010 3/5/2010 3/5/2010 3/12/2010 3/15/2010 3/15/2010 3/15/2010 3/15/2010 3/16/2010 3/17/2010 3/17/2010 - 3/17/2010 - 3/23/2010 3/25/2010 3/25/2010 3/25/2010 3/26/2010 4/1/2010 4/5/2010 4/6/2010 - 4/8/2010 4/9/2010 4/15/2010 4/16/2010 - 4/20/2010 - 4/23/2010 4/23/2010 4/23/2010 - 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/23/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/26/2010 4/27/2010 4/27/2010 4/27/2010 4/27/2010 4/27/2010 4/27/2010 4/27/2010 4/27/2010 4/29/2010 4/30/2010 - 5/10/2010 - 5/10/2010 - 5/10/2010 5/11/2010 5/12/2010 5/13/2010 5/13/2010 5/13/2010 5/17/2010 5/17/2010 - 5/17/2010 5/17/2010 5/18/2010 5/19/2010 5/20/2010 - 5/20/2010 5/21/2010 5/26/2010 5/28/2010 5/28/2010 6/3/2010 6/3/2010 6/4/2010 6/4/2010 6/7/2010 6/7/2010 6/9/2010 6/10/2010 6/14/2010 6/14/2010 6/14/2010 6/15/2010 - 6/16/2010 6/16/2010 6/17/2010 6/17/2010 6/17/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/18/2010 6/21/2010 6/21/2010 - 6/21/2010 6/21/2010 6/21/2010 - 6/21/2010 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 - 6/21/2010 6/21/2010 6/21/2010 6/21/2010 6/21/2010 6/21/2010 6/22/2010 6/22/2010 6/22/2010 6/22/2010 6/22/2010 6/22/2010 6/22/2010 6/23/2010 - 6/23/2010 - 6/23/2010 - 6/23/2010 - 6/23/2010 - 6/23/2010 - 6/23/2010 - 6/23/2010 - 6/23/2010 6/24/2010 - 6/24/2010 - 6/25/2010 6/28/2010 - 6/28/2010 6/28/2010 6/28/2010 6/28/2010 6/28/2010 6/28/2010 6/29/2010 6/29/2010 6/29/2010 6/29/2010 6/29/2010 6/29/2010 6/30/2010 6/30/2010 6/30/2010 6/30/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/1/2010 - 7/1/2010 7/1/2010 7/1/2010 7/1/2010 7/2/2010 7/2/2010 7/2/2010 7/6/2010 7/6/2010 7/6/2010 7/6/2010 7/6/2010 7/6/2010 - 7/6/2010 7/8/2010 7/8/2010 7/9/2010 7/9/2010 7/9/2010 7/12/2010 7/13/2010 7/13/2010 7/13/2010 7/13/2010 7/14/2010 7/14/2010 7/14/2010 7/15/2010 7/16/2010 7/16/2010 7/16/2010 7/16/2010 7/16/2010 7/19/2010 7/19/2010 90 7/19/2010 65 7/19/2010 50 7/19/2010 7/20/2010 7/20/2010 7/20/2010 7/21/2010 7/21/2010 7/22/2010 7/22/2010 7/22/2010 7/23/2010 7/23/2010 - 7/26/2010 7/26/2010 7/27/2010 7/28/2010 7/28/2010 7/28/2010 7/29/2010 7/29/2010 7/29/2010 7/29/2010 7/30/2010 7/30/2010 7/30/2010 7/30/2010 7/30/2010 7/30/2010 8/2/2010 8/2/2010 8/2/2010 8/2/2010 8/2/2010 8/3/2010 8/3/2010 8/3/2010 8/4/2010 8/5/2010 8/5/2010 8/5/2010 8/5/2010 8/5/2010 8/5/2010 8/5/2010 8/5/2010 8/9/2010 8/9/2010 8/9/2010 8/10/2010 - 8/11/2010 8/11/2010 8/12/2010 8/13/2010 8/13/2010 8/16/2010 8/16/2010 8/16/2010 8/16/2010 8/16/2010 8/16/2010 8/17/2010 8/17/2010 8/17/2010 8/18/2010 8/18/2010 8/19/2010 8/19/2010 8/19/2010 8/19/2010 8/19/2010 8/19/2010 8/20/2010 8/23/2010 8/23/2010 8/23/2010 8/23/2010 8/25/2010 8/25/2010 8/25/2010 8/25/2010 8/25/2010 8/25/2010 8/27/2010 8/30/2010 - 8/30/2010 8/31/2010 8/31/2010 8/31/2010 8/31/2010 8/31/2010 8/31/2010 8/31/2010 8/31/2010 9/1/2010 9/1/2010 9/3/2010 9/3/2010 9/7/2010 9/7/2010 - 9/7/2010 - 9/7/2010 - 9/7/2010 - 9/7/2010 9/7/2010 9/8/2010 - 9/8/2010 - 9/9/2010 9/9/2010 9/9/2010 9/9/2010 9/9/2010 9/9/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/10/2010 9/13/2010 9/13/2010 9/13/2010 - 9/13/2010 - 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/13/2010 - 9/13/2010 9/13/2010 9/13/2010 - 9/13/2010 - 9/13/2010 9/13/2010 9/13/2010 9/13/2010 9/14/2010 9/14/2010 9/14/2010 9/14/2010 9/14/2010 9/14/2010 9/15/2010 9/15/2010 9/16/2010 9/16/2010 9/16/2010 9/16/2010 9/16/2010 90 9/16/2010 70 9/16/2010 45 9/16/2010 9/16/2010 9/16/2010 9/16/2010 - 9/16/2010 9/16/2010 9/16/2010 9/16/2010 9/16/2010 9/16/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/17/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 - 9/20/2010 9/20/2010 9/20/2010 - 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/20/2010 9/21/2010 9/21/2010 9/21/2010 9/21/2010 9/21/2010 9/21/2010 9/21/2010 9/21/2010 - 9/21/2010 9/21/2010 9/21/2010 - 9/21/2010 9/21/2010 9/22/2010 9/22/2010 - 9/22/2010 9/22/2010 9/22/2010 9/22/2010 - 9/22/2010 9/22/2010 9/22/2010 9/22/2010 9/23/2010 9/23/2010 9/23/2010 9/23/2010 - 9/23/2010 - 9/23/2010 9/23/2010 9/23/2010 9/23/2010 9/23/2010 9/23/2010 9/24/2010 - 9/24/2010 - 9/24/2010 9/24/2010 - 9/24/2010 9/24/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/27/2010 9/28/2010 - 9/28/2010 9/28/2010 - 9/28/2010 - 9/28/2010 - 9/28/2010 - 9/30/2010 - 10/1/2010 - 10/1/2010 - 10/1/2010 10/1/2010 - 10/1/2010 - 10/4/2010 - 10/5/2010 - 10/6/2010 10/6/2010 10/6/2010 10/7/2010 - 10/7/2010 - 10/7/2010 - 10/7/2010 - 10/8/2010 10/8/2010 10/11/2010 10/11/2010 10/15/2010 - 10/15/2010 - 10/19/2010 - 10/19/2010 - 10/19/2010 - 10/19/2010 - 10/19/2010 - 10/19/2010 - 10/19/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 10/20/2010 10/20/2010 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/20/2010 - 10/21/2010 10/21/2010 - 10/21/2010 - 10/21/2010 - 10/21/2010 - 10/21/2010 - 10/21/2010 10/21/2010 - 10/25/2010 - 10/25/2010 10/25/2010 10/25/2010 - 10/25/2010 10/26/2010 10/26/2010 - 10/26/2010 - 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/27/2010 10/28/2010 - 10/28/2010 66 - 11/1/2010 - 11/2/2010 - 11/2/2010 - 11/2/2010 - 11/2/2010 - 11/3/2010 - 11/3/2010 11/5/2010 11/5/2010 - 11/5/2010 - 11/5/2010 - 11/5/2010 - 11/5/2010 11/5/2010 11/8/2010 11/8/2010 11/9/2010 11/9/2010 11/10/2010 11/10/2010 - 11/10/2010 11/15/2010 11/15/2010 11/15/2010 - 11/16/2010 11/16/2010 11/17/2010 - 11/18/2010 11/19/2010 - 11/19/2010 - 11/19/2010 - 11/22/2010 11/22/2010 - 11/22/2010 11/22/2010 11/22/2010 - 11/22/2010 - 11/22/2010 11/22/2010 11/22/2010 11/22/2010 11/22/2010 11/22/2010 11/22/2010 11/22/2010 11/22/2010 11/23/2010 - 11/23/2010 11/23/2010 11/23/2010 11/23/2010 11/23/2010 11/24/2010 11/24/2010 11/24/2010 11/24/2010 11/24/2010 11/24/2010 11/24/2010 11/24/2010 11/24/2010 11/26/2010 11/26/2010 11/26/2010 11/26/2010 11/26/2010 11/26/2010 11/29/2010 11/29/2010 11/29/2010 - 11/29/2010 - 11/29/2010 11/29/2010 11/29/2010 11/29/2010 11/30/2010 11/30/2010 11/30/2010 11/30/2010 - 11/30/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/1/2010 12/2/2010 12/2/2010 12/2/2010 12/3/2010 12/3/2010 12/3/2010 12/3/2010 12/3/2010 12/3/2010 - 12/3/2010 12/3/2010 12/6/2010 12/7/2010 12/8/2010 12/9/2010 - 12/10/2010 12/13/2010 - 12/13/2010 12/13/2010 - 12/13/2010 - 12/13/2010 - 12/13/2010 - 12/13/2010 12/14/2010 - 12/14/2010 12/14/2010 - 12/14/2010 12/15/2010 12/15/2010 - 12/15/2010 12/16/2010 12/16/2010 - 12/16/2010 - 12/17/2010 12/20/2010 12/20/2010 12/21/2010 12/21/2010 12/21/2010 - 12/21/2010 12/21/2010 12/22/2010 12/22/2010 12/22/2010 12/23/2010 12/27/2010 12/27/2010 12/27/2010 - 12/27/2010 12/27/2010 12/27/2010 - 12/28/2010 12/28/2010 12/29/2010 12/31/2010 - 1/3/2011 1/3/2011 1/7/2011 1/18/2011 1/19/2011 1/19/2011 1/19/2011 1/21/2011 1/21/2011 - 1/31/2011 2/2/2011 2/3/2011 2/10/2011 2/11/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/14/2011 2/15/2011 2/16/2011 2/16/2011 2/16/2011 2/16/2011 2/17/2011 2/18/2011 2/22/2011 2/23/2011 2/23/2011 2/23/2011 2/23/2011 2/23/2011 2/28/2011 2/28/2011 2/28/2011 2/28/2011 2/28/2011 2/28/2011 2/28/2011 2/28/2011 3/1/2011 3/3/2011 3/3/2011 3/3/2011 3/3/2011 3/3/2011 3/3/2011 3/4/2011 3/4/2011 3/4/2011 3/7/2011 3/7/2011 - 3/7/2011 3/7/2011 3/17/2011 3/17/2011 3/18/2011 3/18/2011 7 SPECIAL INSTRUCTIONS Please review this proxy statement and the enclosed materials carefully.YOUR VOTE IS VERY IMPORTANT, no matter how many or how few Shares you own. 1. IF YOUR SHARES ARE REGISTERED IN YOUR OWN NAME, PLEASE SIGN, DATE AND MAIL THE ENCLOSED BLUE PROXY CARD TODAY TO GAMCO, ONE CORPORATE CENTER, RYE, NEW YORK 10580. 2. If your Shares are held in the name of a brokerage firm, bank nominee or other institution, only it can sign a BLUE proxy card with respect to your Shares and only after receiving your specific instructions. Accordingly, please contact the person responsible for your account and instruct that person to execute and return on your behalf the BLUE proxy card as soon as possible. 3. After signing and returning the enclosed BLUE proxy card, we urge you NOT to return Myers's WHITE proxy card because only your latest dated proxy card will be counted. 4. If you have previously signed and returned a WHITE proxy card to Myers, you have every right to change your vote. Only your latest dated proxy card will count. You may revoke any proxy card already sent to Myers by signing, dating and returning the enclosed BLUE proxy card in the postage-paid envelope provided. Proxies may also be revoked at any time prior to exercise by: (i) attending the 2011 Annual Meeting and voting in person (although attendance at the 2011 Annual Meeting will not in and of itself constitute revocation of a proxy), or (ii) delivering a written notice of revocation. The written notice of revocation may be delivered either to GAMCO, One Corporate Center, Rye, New York 10580, or to the Corporate Secretary of the Company at 1293South Main Street, Akron, Ohio 44301, or any other address provided by the Company. If you have any questions concerning this proxy statement, would like to request additional copies of this proxy statement or need help voting your Shares, please contact us: GAMCO Asset Management Inc. One Corporate Center Rye, New York 10580 (800) 422-3554 8 PROXY SOLICITED BY GAMCO COMMON THIS PROXY IS NOT BEING SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF MYERS INDUSTRIES, INC. 2011 Annual Meeting of Shareholders of Myers Industries, Inc. The undersigned hereby appoints George Maldonado and Peter D. Goldstein as proxy for the undersigned, with full power of substitution, and authorizes him to represent and vote, as designated, all of the Shares of Common Stock of Myers Industries, Inc. (the "Company" or "Myers") that the undersigned would be entitled to vote if personally present at the 2011 Annual Meeting of Shareholders of Myers, including any adjournments, postponements, reschedulings or continuations of such meeting or any meeting held in lieu thereof (the "2011 Annual Meeting"). IF YOU VALIDLY EXECUTE AND RETURN THIS PROXY CARD WITHOUT INDICATING YOUR VOTE ON THE FOLLOWING PROPOSALS, YOU WILL BE DEEMED TO HAVE VOTED FOR the election of each of the two Nominees; FOR the ratification of the Board’s appointment of the Accountants as the independent registered public accounting firm of the Company for fiscal 2011;AGAINST the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers; and FOR the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay.In addition, a BLUE proxy card will be voted in the proxy holder’s discretion with respect to such other matters as may properly come before the meeting. THIS PROXY WILL REVOKE ANY PREVIOUSLY EXECUTED PROXY WITH RESPECT TO ALL PROPOSALS. (CONTINUED AND TO BE SIGNED ON THE REVERSE SIDE) PROXY SOLICITED BY GAMCO 2011 Annual Meeting of Shareholders of Myers Industries, Inc. PARTICIPANTS GAMCO ASSET MANAGEMENT INC. MARIO J. GABELLI ROBERT S. PRATHER, JR. F. JACK LIEBAU, JR. YOUR VOTE IS IMPORTANT PLEASE REVIEW THE PROXY STATEMENT AND VOTE TODAY: Please take a moment now to vote your Shares of Myers Industries, Inc. Common Stock for the upcoming Annual Meeting of Shareholders Please sign, date and return the proxy card in the envelope provided. TO VOTE BY MAIL PLEASE DETACH PROXY CARD HERE 9 COMMON GAMCO STRONGLY RECOMMENDS THAT SHAREHOLDERS VOTE FOR EACH OF GAMCO’S NOMINEES LISTED IN PROPOSAL 1.By voting on the BLUE proxy card, a shareholder will be voting for the two GAMCO Nominees only. The BLUE proxy card does not confer voting power with respect to any of the Company’s director nominees.There also is no assurance that the Myers’ nominees for election to the Board will serve if elected with any of GAMCO’s nominees. PROPOSAL 1 TO ELECT ROBERT S. PRATHER, JR. AND F. JACK LIEBAU, JR. TO THE BOARD. FOR ALL NOMINEES [ ] WITHHOLD FROM ALL NOMINEES [ ] FOR ALL EXCEPT [ ] GAMCO intends to use this proxy to vote FOR Messrs. Prather and Liebau. NOTE: IF YOU DO NOT WISH FOR YOUR SHARES TO BE VOTED "FOR" A PARTICULAR GAMCO NOMINEE, MARK THE "FOR ALL EXCEPT" BOX AND WRITE THE NAME OF THE NOMINEE YOU DO NOT SUPPORT ON THE LINE BELOW. YOUR SHARES WILL BE VOTED FOR THE REMAINING GAMCO NOMINEE. PROPOSAL 2 THE RATIFICATION OF THE BOARD’S APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL 2011. FOR [ ] AGAINST [ ] ABSTAIN [ ] GAMCO recommends a vote FOR the ratification of the Board’s appointment of Ernst & Young as the independent registered public accounting firm for the Company for fiscal 2011. PROPOSAL 3 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR [ ] AGAINST [ ] ABSTAIN [ ] GAMCO recommends a vote AGAINST the adoption of the non-binding resolution concerning the compensation of the Company’s named executive officers. PROPOSAL 4 A VOTE ON THE FREQUENCY FOR HOLDING THE NON-BINDING ADVISORY VOTE ON SAY-ON-PAY (EVERY ONE, TWO, OR THREE YEARS). 1 2 3 YearYearsYearsAbstain [][][][] GAMCO recommends a vote FOR the frequency option of “one year” relating to the frequency for holding the non-binding advisory vote on say-on-pay. In their discretion, the herein named attorneys and proxies are authorized to vote upon such other matters as may properly come before the 2011 Annual Meeting. Dated: Signature Title or Authority Signature (if held jointly) Please sign exactly as name appears hereon. If Shares are registered in more than one name, the signature of all such persons should be provided. A corporation should sign in its full corporate name by a duly authorized officer, stating his or her title. Trustees, guardians, executors and administrators should sign in their official capacity, giving their full title as such. If a partnership, please sign in the partnership name by an authorized person. The proxy card votes all Shares in all capacities. PLEASE SIGN, DATE AND RETURN THIS PROXY IN THE ENCLOSED POSTAGE-PAID ENVELOPE TODAY. IF YOU HAVE ANY QUESTIONS, REQUIRE ASSISTANCE WITH VOTING YOUR BLUE PROXY CARD, OR NEED ADDITIONAL COPIES OF GAMCO’S PROXY MATERIAL, PLEASE CALL GAMCO AT THE PHONE NUMBERS LISTED BELOW. GAMCO ASSET MANAGEMENT INC. One Corporate Center Rye, New York 10580 TOLL-FREE (800) 422-3554 10
